Citation Nr: 0906134	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In December 2007, the Veteran 
presented testimony at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  In 
addition, the Veteran also had earlier testified at a hearing 
before RO personnel in January 2007.   

The Board sees the Veteran submitted additional private 
medical evidence in December 2007, after certification of his 
appeal.  But he waived his right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).   Therefore, the Board accepts it for 
inclusion in the record and consideration by the Board at 
this time. 

A review of the claims file reveals that the RO previously 
had denied earlier claims for infectious hepatitis (hepatitis 
A) in rating decisions dated in April 1970, August 1973, and 
January 1975.  These decisions, since not appealed, are final 
and binding.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).  

However, the Veteran recently filed a petition to reopen his 
earlier service connection claim for infectious hepatitis, as 
well as a new claim for hepatitis C.  See August 2005 claim.  
But the RO has only adjudicated and developed the distinct 
issue of service connection for hepatitis C, and did not 
address whether new and material evidence has been submitted 
to reopen his separate infectious hepatitis claim.  The 
Federal Circuit Court recently held that claims that are 
based on distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly 
diagnosed psychiatric disorder (e.g., PTSD), even if 
medically related to a previously diagnosed disorder 
(such as depressive neurosis), is not the same for 
jurisdictional purposes).  Based on a review of the claim 
file, there is no specific indication that the RO has of yet 
formally adjudicated his new and material evidence claim for 
infectious hepatitis, separate and distinct from the 
hepatitis C issue currently on appeal.  The Board may not 
unilaterally take jurisdiction of any additional claim.  
Therefore, the new and material evidence claim for infectious 
hepatitis is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran must be scheduled for a VA examination and 
opinion to determine whether the Veteran currently has 
hepatitis A, B, or C, and if so, the examiner should identify 
whether any of these disorders were incurred in-service.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran's service treatment records 
(STRs) show treatment for infectious hepatitis (hepatitis A) 
for three months from December 1967 to February 1968.  There 
was no diagnosis of hepatitis C during service, but 
regardless, hepatitis C as a distinct disorder had not been 
identified in the medical community at that time.  VA 
treatment records dated from 2001 to 2006 reveal that the 
Veteran has a current diagnosis of hepatitis C, but the Board 
could not determine where this diagnosis was supported by 
laboratory testing.  The Veteran also submitted a November 
2007 private request for laboratory testing of hepatitis A, 
B, and C, but he did not submit the results of the testing.  
In any event, the Veteran contends that he contracted 
hepatitis C during service by way of an air gun used for 
inoculations, dirty needles, or contaminated food.  See 
December 2007 Travel Board testimony at pages 7-8 and January 
2007 personal hearing testimony.  But over the course of the 
appeal, the Veteran also has identified intravenous heroin 
drug use as a risk factor for hepatitis C both during and 
after service.  See June 2000 VA SUD treatment note; January 
2002 personal statement.  There is no evidence of any other 
risk factor for hepatitis C.  In any event, a VA examination 
and opinion is required to determine the etiology of any 
current hepatic A, B, or C, with consideration of the 
pertinent risk factors.    

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo 
the appropriate examination and 
laboratory testing to determine the 
nature and etiology of any current 
hepatitis A, B, or C.  The Veteran is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.  And the claims 
file, including a complete copy of 
this remand, must be made available 
for review of the Veteran's pertinent 
medical history - including, 
in particular, the records of the 
treatment in question.  The 
examination report must indicate 
whether such review was accomplished.  

     Based on a physical examination of 
the Veteran with laboratory testing 
and a comprehensive review of the 
claims file, the examiner is asked to 
provide an opinion responding to the 
following questions: 

(A)	Does the Veteran currently have 
hepatitis A, B, or C?

(B)	If the Veteran is diagnosed 
with hepatitis C, is it at 
least as likely as not 
(meaning 50 percent or more 
probable) that current 
hepatitis C is directly 
related to the Veteran's 
period of active military 
service from October 1967 to 
October 1969, including his 
treatment for infectious 
hepatitis during that time 
and any identified risk 
factors.  

(C)	If the Veteran is diagnosed 
with hepatitis A or residuals 
thereof, is it at least as 
likely as not (meaning 50 
percent or more probable) 
that this disorder is related 
to his treatment for 
infectious hepatitis 
documented from December 1967 
to February 1968 in his STRs.  
     
     In making this determination, the 
examiner must list and discuss all 
documented and reported pre-service, 
in-service, and post-service risk 
factors.  The examiner should then 
rank the documented risk factors 
relative to the probability that his 
current hepatitis C infection is 
etiologically related to the  risk 
factor.  This should include the 
documented intravenous heroin drug 
use, as well as the Veteran's 
contentions of a relationship between 
hepatitis C and air gun inoculations, 
dirty needles, or contaminated food 
during service.  

     The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.

2.	Then readjudicate the service 
connection claim for hepatitis C in 
light of the additional evidence.  If 
the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



